EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
 	Claim 1 has been amended to better clarify that “the primer” refers to the previously recited primer layer.
 	Claim 1 has been amended to correct an obvious typographical error and remove an inconsistency with respect to the gel content of P2 (i.e., Applicant’s response filed 05/04/2021 explicitly states that claim 1 was previously amended so that P2 has “a gel content less than or equal to 40” and the presence of “equal to” is inconsistent with Applicant’s explicit statements and expressed intentions).
 	Claim 9 has been amended to better clarify that “of alkylene diol” applies to both “polyterephthalates” and “polynaphthalene-dicarboxylates”.



The application has been amended as follows: 

 In claim 1,
	line 7, after “the primer”, --layer-- has been inserted;
	line 13, after “a gel content TG2 less than”, “or equal to” has been deleted.

In claim 9, 
	line 4, after “polyterephthalates”, --of alkylene diol-- has been inserted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior of record fails to disclose or suggest a composite film comprising: a polymer support; at least one crosslinked adhesion primer layer; and at least one adhesive covering; wherein the primer comprising: the specified amounts of recited (meth)acrylic polymer P1; the specified amounts of recited (meth)acrylic polymer P2 which is different from P1 in at least gel content; and optionally a water-soluble or water-dispersible polyester (claim 1).
 	WO 2014/102487 and OUZINEB ET AL (US 2015/0344650) and WO 2015/092329 fail to specifically disclose or suggest coatings containing a combination of two different acid-grafted or acid-modified (meth)acrylic polymers differing in at least gel content.
	JONES ET AL (US 2010/0093913) and VAN RHEENEN (US 2003/0130362) and CHARMOT ET AL (US 4,880,700) and MUROTA (US 2015/0111046) fail to specifically disclose adhesion-promoting coatings containing a combination of two different acid-grafted or acid-modified (meth)acrylic polymers with the recited different gel contents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787